Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FELIX RICO ORTEGA,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-01-00264-CR

Appeal from the

County Criminal Court No. 9

of Dallas County, Texas

(TC# MAOO-63142-K)
 

M E M O R A N D U M   O P I N I O N


	Felix Rico Ortega gave notice of appeal from a judgment and sentence entered against
him.  The Clerk's Record was filed on July 13, 2001 and a Supplemental Clerk's Record was
filed on October 15, 2001.  On August 7, 2001, the Clerk of this Court notified Appellant that
the Reporter's Record was due on July 14, 2001 and it had not been received.  Appellant was
ordered that the record must be received by August 14, 2001.  On August 10, 2001,
Appellant's attorney filed a motion to abate the appeal.  Counsel indicated he was retained
to represent Appellant and he had filed a notice of appeal on his behalf.  However, Appellant
had refused to provide funds for the preparation of the Reporter's Record and counsel had
been unable to contact Appellant for several months.  Counsel requested that the case be
abated to the trial court to conduct a hearing to determine Appellant's appellate status
regarding the case.  
	On August 23, 2001, this Court granted the motion to abate and ordered the trial court
to conduct a hearing to determine the status of the case.  This hearing was held on September
10, 2001.  Appellant was not present although his counsel was.  Counsel testified that neither
Appellant nor his wife had paid any money for the Reporters Record and he had lost contact
with Appellant and his wife.
	On October 8, 2001, the trial court entered its findings and recommendations 
indicating that:  Appellant did not desire to prosecute the appeal; that no arrangements had
been made for the preparation of the Reporter's Record; that Appellant had not retained new
counsel; that he was not entitled to appointment of new counsel; and he did not wish to
represent himself.
	On December 3, 2001, this Court entered an order stating that the appeal would be
submitted on the record without briefs.  We have adopted the trial court's findings that
Appellant does not desire to prosecute this appeal.  See Tex. R. App. P 38.8(b) (4).  Absent
Appellant's brief, no points of error are properly before the Court.  Our examination of the
record does not reveal any fundamental error.  Accordingly, we affirm the trial court's
judgment.  
February 10, 2004
 

  	 					RICHARD BARAJAS, Chief Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)